Exhibit 10.74

LOGO [g189273ex10_74pg001.jpg]

May 13, 2011

Epicor Software Corporation

18200 Von Karman Avenue, Suite 1000

Irvine, CA 92612

Attn: Vince Lowder

 

Re: Payoff of Indebtedness and Lien Release

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of December 16, 2007 (as
amended, the “Credit Agreement”), among Epicor Software Corporation
(“Borrower”), the guarantors party thereto, the lenders party thereto (the
“Lenders”) and Bank of America, N.A., as administrative agent, swing line lender
and L/C issuer (in such capacity, the “Administrative Agent”).

Capitalized terms used but not defined herein are used as defined in the Credit
Agreement. The undersigned has been advised by Borrower that Borrower intends to
repay in full its Obligations under the Credit Agreement and enter into a new
credit agreement dated on or about the date hereof among the undersigned as
borrower, EGL Holdco, Inc., a Delaware corporation, the lenders party thereto
and Royal Bank of Canada (the “New Agent”) as collateral agent and
administrative agent for the lenders.

The total aggregate principal balance, unpaid accrued interest and other
amounts, if any, due under the Credit Agreement, if paid on May 16, 2011 will be
as follows (collectively, the “Payoff Amount”):

 

Principal

   $ 35,000,000.00   

Interest

   $ 69,323.62   

Commitment Fees

   $ 37,465.28   

Letter of Credit Fees

   $ 0   

Fronting Fees

   $ 0   

Legal Expenses

   $ 16,703.41   

Total

   $ 35, 123, 492.31   

Notwithstanding anything herein to the contrary, if the Payoff Amount is not
paid in full by 2:00 p.m. Pacific time (the “Payoff Time”) on May 16, 2011, the
Payoff Amount set forth above will be recalculated by the Administrative Agent
and such recalculated amount shall be the Payoff Amount hereunder.

The undersigned acknowledges and agrees that, upon receipt by the undersigned of
(a) the Payoff Amount by the Payoff Time pursuant to the payment instructions
set forth on Schedule 1 hereto and (b) an original, facsimile transmission or
pdf of this letter, executed by the Loan Parties, then:

(a) all unfunded commitments to make loans or otherwise extend credit to
Borrower under the Credit Agreement shall automatically terminate;

(b) the Credit Agreement, the other Loan Documents and all other agreements
executed and delivered in connection with the Credit Agreement will terminate
and all outstanding amounts currently



--------------------------------------------------------------------------------

EPICOR SOFTWARE CORPORATION

May 13, 2011

Page 2

 

owing by the Borrower, any Guarantor and any other obligor under the Credit
Agreement and the other Loan Documents shall be paid in full, other than
(i) obligations to reimburse the Administrative Agent for out of pocket
expenses, (ii) indemnification obligations and liabilities owing to the
Administrative Agent or any Lender that pursuant to the express terms of the
Loan Documents survive repayment and/or termination of the Loan Documents and
(iii) claims against any Loan Party in connection with any bankruptcy or
insolvency proceeding of any Loan Party if and to the extent any payment or
other transfer made by any Loan Party to the Administrative Agent or any Lender
on or prior to the date of this letter is avoided or otherwise rescinded, so
that the Administrative Agent or such Lender is required pursuant to any final
order of a court of competent jurisdiction to repay such payment or transfer;

(c) all security interests, pledges and other liens which Borrower, any
Guarantor or any other obligor has granted to the Administrative Agent or any
Lender with regard to the Obligations (including any title and interest in any
insurance policy) shall be released automatically by Administrative Agent,
without further act;

(d) Borrower, each Guarantor, the New Agent and their respective counsel are
hereby authorized, without further notice, to file all lien releases, including,
without limitation, Uniform Commercial Code financing statement amendments, that
are necessary to release all security interests and liens which Borrower, any
Guarantor or any other obligor has granted to the Administrative Agent or any
Lender with regard to the Obligations, without the signature of the
Administrative Agent or any Lender, to the extent permitted by law;

(e) Borrower, each Guarantor and their counsel are hereby authorized, without
further notice, to deliver a copy of this agreement to any insurance company,
insurance broker, bank, landlord, tenant, warehouseman or other person to
evidence the termination and release of all security interests and liens which
Borrower, any Guarantor or any other obligor has granted to the Administrative
Agent or any Lender with regard to the Obligations, and thereafter any contract,
agreement, control, blocked account or deposit account agreement, bailee or
warehousemen agreement, landlord or collateral access agreement, non-disturbance
and attornment agreement, tenant estoppel agreement, commitment to deliver
insurance certificates and proceeds and the like executed by any such party in
favor of the Administrative Agent or any Lender in connection with the
transactions contemplated by the Loan Documents shall be automatically
terminated, without further action of or consent by the Administrative Agent or
any Lender;

(f) the Administrative Agent will, upon the Borrower’s request and at the
Borrower’s expense, promptly:

(i) execute and deliver to the Borrower or its counsel releases of all security
filings filed in favor of the Administrative Agent or the Lenders in connection
with the transactions contemplated by the Loan Documents, including releases of
the filings described in Exhibit A hereto;

(ii) file and deliver to the Borrower or its counsel releases of all liens,
including, without limitation, Uniform Commercial Code financing statement
amendments, that are necessary to release all security interests and liens which
Borrower, any Guarantor or any other obligor has granted to the Administrative
Agent or any Lender with regard to the Obligations, without the signature of the
Administrative Agent or any Lender, to the extent permitted by law;



--------------------------------------------------------------------------------

EPICOR SOFTWARE CORPORATION

May 13, 2011

Page 3

 

(iii) deliver or return to the Borrower (or to the New Agent as directed by the
Borrower) or their counsel any Collateral in the possession of the
Administrative Agent (including without limitation the pledged share and
promissory note listed on Exhibit A hereto which the Borrower hereby requests to
be delivered and returned); and

(iv) at any time and from time to time, execute and deliver such other
termination statements or other agreements and instruments in form and substance
reasonably satisfactory to the Borrower, any Guarantor or any other obligor, as
such Person may reasonably request to further evidence and effect the release of
the security interests and liens granted to the undersigned pursuant to the
Credit Agreement, the other Loan Documents or any other agreement executed and
delivered in connection therewith.

This letter (a) shall be governed by, and construed in accordance with, the laws
of the State of New York, (b) may be executed in one or more counterparts, each
of which shall be an original and all of which, taken together, shall constitute
one and the same instrument, (c) sets forth the entire agreement among the
parties relating to the subject matter pertaining hereto, and no term or
provision hereof may be amended, changed, waived, discharged or terminated
orally or otherwise, except in writing signed by each such party, and (d) shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Very truly yours,

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

    /s/ Joan Mok

Name:   Joan Mok Title:   Vice President

 

Agreed to by:

EPICOR SOFTWARE CORPORATION,

a Delaware corporation

By:  

/s/ Vincent Lowder

Name:   Vincent Lowder Title:   VP, Asst. G.C.

CRS RETAIL SYSTEMS, INC.,

a New York corporation

SPECTRUM HUMAN RESOURCE SYSTEMS CORPORATION, a Colorado corporation

By:  

/s/ Vincent Lowder

Name:   Vincent Lowder Title:   Secretary and Treasurer



--------------------------------------------------------------------------------

Schedule 1

Wire Instructions

 

(a) Wire Instructions for Payoff Amount other than Legal Expenses –
$35,106,788.90

 

Bank:    Bank of America, N.A. Location:    New York, NY ABA #:    026009593
Account #:    3750836479 Attention:    Credit Services Reference:    Epicor
Software Corporation

 

(b) Wire Instructions for Legal Expenses – $16,703.41

 

Bank:    Bank of America, N.A. Location:    Charlotte, NC Account #:   
000001097070 ABA # for Wires:    026009593 ABA # for ACH Transfers:    053000196
Reference:    017625.004388 – Win Porter



--------------------------------------------------------------------------------

EXHIBIT A

 

Description of original pledged share certificates to be returned   

CRS Retail Systems, Inc. – Certificate No. 16

CRS Retail Technology Group, Inc. – Certificate No. A-64

CRS Retail Technology Group, Inc. – Certificate No. C-80

Epicor Software (UK) Limited – Certificate No. 9

Epicor Software (Aust) Pty Ltd – Certificate for ordinary shares

Epicor Retail Solutions Corporation– Certificate No. C-1

Epicor Retail Solutions Corporation – Certificate No. C-3

SPECTRUM Human Resource Systems Corporation – Certificate No. 201

Description of releases of filings in the Patent and Trademark and Copyright
Offices   

1. Notice of Grant of Security Interest in Copyrights of CRS Retail Systems,
Inc. ;

2. Notice of Grant of Security Interest in Patents of CRS Retail Systems, Inc.;

3. Notice of Grant of Security Interest in Trademarks of CRS Retail Systems,
Inc. (2 filings);

4. Notice of Grant of Security Interest in Trademarks of EPICOR Software
Corporation;

5. Notice of Grant of Security Interest in Copyrights of EPICOR Software
Corporation;

6. Notice of Grant of Security Interest in Trademarks of EPICOR Software
Corporation - recorded with the Canadian Intellectual Property Office;

7. Notice of Grant of Security Interest in Trademarks of Spectrum Human Resource
Systems Corporation;

8. Notice of Grant of Security Interest in Copyrights for Spectrum Human
Resource Systems Corporation;

9. Notice of Grant of Security Interest in Trademarks for Spectrum Human
Resource Systems Corporation, a Colorado corporation (Canada filing)

UCC financing statements filed in favor of the Administrative Agent and to be
released   

CRS Retail Systems, Inc. – NY

CRS Retail Technology Group, Inc. – UT

Epicor Software Corporation – DE

SPECTRUM Human Resource Systems Corporation – CO

Description of original promissory notes to be returned    Intercompany Note,
dated February 19, 2008, made by Epicor Retail Solutions, Inc. to Epicor
Software Corporation Description of foreign pledge releases    Agreement and
Deed of Pledge of shares of Scala Business Solutions N.V.